DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/21/2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Claim Objections
Claims 1, 7 and 11 are objected to because of the following informalities:  unnecessary numbering of claimed entities.  Claims 1, 7 and 11 recites “sensor nodes .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 3 and 13 recites that “wherein the ADCS algorithm adjusts to the nature, size and cluster member numbers”.  It is unclear what is being referred to as “nature” and “size” in this phrase.  For example, whether is the “size” the size of the cluster, the size of the cluster member or size numbers”; and whether the “nature” is the nature of the cluster, the nature of the cluster member, nature numbers or even simply nature in general.  The scopes of these claims are therefore indefinite and are rejected herein.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 6-8, 11, 13, 14 and 16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Heo (US 2015/0208464) in views of Nortel (WO 2006/038163 A1) and Park (US 2007/0019569).
	Heo discloses the following features.
Regarding claims 1, 7 and 11, a method/system/non-transitory machine readable information storage mediums for achieving auto-adaptive clustering in a sensor network (see sensor network shown in Fig. 1), the method comprising: measuring a plurality for 
Regarding claims 3 and 13, wherein the ADCS algorithm adjusts to the nature, size and cluster member numbers (see “K-means clustering method” recited in paragraph [0032] and “The clustering processing unit 140 may cluster the sensor nodes 
Regarding claims 4 and 14, wherein the ADCS algorithm is performed on the sink node (see “The clustering processing unit 140 clusters the sensor nodes in the sensor network. The clustering processing unit 140 may cluster the sensor nodes based on the sensing value or the position of the sensor node 300” recited in paragraph [0063], wherein the clustering processing unit 140 is located on the sink node 100 as shown in Fig. 2).
Regarding claims 6 and 16, allow the use of multiple algorithm in order to achieve improved performance (see clustering algorithm in paragraph [0063] and “prediction algorithm” recited in the abstract, wherein the clustering algorithm and the prediction algorithm are used in order to achieve improved performance of the sensor network).
Regarding claim 8, wherein each of the set of sensor nodes are in electrical communication with the plurality of sensors (see “The sensing unit 330 performs sensing to obtain the sensing value of the representative node 200. In this case, the sensing unit 330 may obtain the sensing values from various sensors such as a temperature sensor, a humidity sensor, an illumination sensor, a PIR (passive infrared) motion sensor, and a pressure sensor and process the obtained sensing values” recited 
	Heo does not disclose the following features: regarding claims 1, 7 and 11, sending a request, by a user interface, to the set of sensor nodes to send the plurality of parameters measured at the set of sensor nodes; sending the plurality of parameters to a sink node in response to the request; performing a second level clustering, by the processor at the sink node, for grouping the set of sensor nodes in the data level clusters into location level clusters based on the plurality of locations (Heo shows data level clusters and location level clusters, but does not explicitly disclose grouping sensor nodes in the data level clusters into location level clusters); conveying, by the processor at the sink node, the clustering decision back to the set of sensor nodes to adaptively rearrange the set of sensor nodes in clusters.
	Nortel discloses the following features.
	Regarding claims 1, 7 and 11, Nortel discloses a sensor network with plurality of sensing nodes distributed across a sensor field (Abstract) and teaches a user interface (The Virtual Sensor Network Service Server (VSNSS) 120 provides an interface to the users, pg.8, ln. 10-12), and sending a request to the set of sensor nodes to sand the plurality of parameters measured at the set of sensor nodes (requesting data from the sensors, rather than waiting for some stimulus to trigger a sensor output, and targeting specific sensors or clusters based on prior knowledge gained from previous measurements. Thus if we know that there is something of interest in a particular area of the sensor field, we can request updates from sensors or clusters in that area only, pg.19, ln.30-35), sending parameters in response to a request (requesting data from the 
Cluster size is determined by the required spatial resolution i.e. if only one S node is awake in each cluster, the S nodes that are awake in the sensor network must be separated by a distance less than or equal to the required spatial resolution, pg.18, In. 18-22), it would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to use the teachings of Nortel for clustering and 
The motivation would have been for saving energy at each sensing node and ensuring longevity of the network by appropriate clustering (pg.3, ln.22-25. Abstract, Nortel).
	Park discloses the following features.
	Regarding claims 1, 7 and 11, conveying, by the processor at the sink node, the clustering decision back to the set of sensor nodes to adaptively rearrange the set of sensor nodes in clusters (see paragraph [0010] and Fig. 3-4, wherein the sink node “(a) selecting a cluster header from a node cluster” and “(c) sending a cluster header acknowledgement signal and the first value from the sink node to the cluster header; (d) sending a beacon signal from the cluster header to the normal node”; wherein the sink node convey its decision of a new cluster head thereby allowing the cluster head to inform the other nodes within the cluster of the clustering decision to adaptively rearrange the selected cluster head as the new cluster head).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to use the teachings Park to inform the cluster head and normal sensor nodes of the selected cluster head.
	The motivation would have been to automatically selecting a cluster header to dynamically configure a wireless sensor network, and encoding and sending a packet between nodes in a wireless sensor network to secure communication (see paragraph [0008] and [0010] of Park). 

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heo, Nortel and Park as applied to claim 7 above, and further in view of Sultan (US 2013/0128786).
	Heo, Nortel and Park disclose the features as shown above.
Heo does not disclose the following features: regarding claim 9, wherein the sink node is configured to be used as a gateway to external environment; regarding claim 10, wherein the clustering can also happen at more than two levels, wherein each level depends on the plurality of parameters and the plurality of locations.
Sultan discloses the following features.
Regarding claim 9, Sultan teaches that the sink node is configured to be used as a gateway to external environment (one sink node is required to receive the data from the wireless network. This sink node has one of the purposes of collecting the data from the sensor nodes in the wireless network and forwarding it to a server so that proper analysis and actions of the data can be performed [thus sink node is interpreted as the gateway that collects and sends data to server over the network], para [0077]; The sensor nodes relay their sensed data through each other or directly to the base station [i.e. sink node, see paragraph [0049]], depending on the scale of the network and their position with respect to the base node, paragraph [0035]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to use the teachings Sultan in the system of Heo, Nortel and Park in order to allow proper analysis and actions of the data can be performed (see paragraph [0077] of Sultan).
Regarding claim 10, Sultan teaches that the clustering can also happened at more than two levels [the wireless sensor network defines a total of eleven cluster levels so that the network system can support large sizes of networks with small multi-hop routed communications, para.0149; the network architecture is based on a hierarchical 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to use the teachings Sultan in the system of Heo, Nortel and Park in order to support large sizes of networks (see paragraph [0149] of Sultan).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719.  The examiner can normally be reached on Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUTAI KAO/Primary Examiner, Art Unit 2473